Citation Nr: 0829962	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-07 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to June 22, 1992, 
for the grant of service connection for a psychiatric 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to August 
1943.  

This matter comes to the Board of Veterans' Appeals on appeal 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for a chronic acquired 
psychiatric disability and assigned a 10 percent evaluation, 
effective June 22, 1992.  The veteran subsequently appealed 
the disability rating and effective date assigned in that 
decision. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

While testifying at a personal hearing on June 22, 1992, the 
veteran submitted an informal claim for service connection 
for a psychiatric disability.
 

CONCLUSION OF LAW

The criteria for an effective date prior to June 22, 1992, 
for the grant of service connection for a psychiatric 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

As discussed above, this matter came to the Board in part on 
appeal from the decision awarding the veteran service 
connection for a psychiatric disability.  Thus, the claim for 
an earlier effective date for a psychiatric disability rating 
constitutes a 'downstream' issue.  See Grantham v. Brown, 14 
F.3d 1156 (Fed. Cir. 1997).  In this case, the veteran was 
not provided with notice of the type of evidence necessary to 
establish service connection for a psychiatric disability 
prior to the initial adjudication of his claim.

However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on the 
matter of entitlement to an earlier effective date.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, the Board notes that the veteran was subsequently 
provided another VCAA notice letter in February 2004 advising 
him of the evidence needed to substantiate the claim for an 
earlier effective date for service connection of his 
psychiatric disability, and of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  He was 
notified how to establish an earlier effective date in a 
March 2006 letter, the August 2006 Statement of the Case, and 
a January 2007 VCAA letter.  While the claim for an earlier 
effective date was not readjudicated following the August 
2006 and January 2007 notices, the veteran submitted a signed 
statement in January 2007 indicating that he had no 
additional evidence to submit.  The veteran's representative 
submitted signed statements on the veteran's behalf in 
January 2007 waiving VCAA notice and requesting that the 
appeal be returned to the Board.   

Therefore, the Board believes the content of the notice 
provided to the veteran substantially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in that it advised the veteran of the type of 
evidence needed to establish an earlier effective date for 
the psychiatric disability rating.

With respect to the claim of entitlement to an earlier 
effective date for service connection for a psychiatric 
disability, the Board further finds that the duty to assist 
requirements of VCAA have also been satisfied in this case.  
Specifically, the Board finds that all obtainable evidence 
identified by the veteran relative to this issue has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  In short, the Board finds that 
VA has satisfied its duty to assist to the extent possible 
under the circumstances by obtaining evidence relevant to his 
claim.  38 U.S.C.A. §§ 5103 and 5103A.

II.  Earlier Effective Date for Psychiatric Disability

The veteran is seeking an effective date earlier than June 
22, 1992, for a grant of service connection for a psychiatric 
disability.  He essentially contends that he filed a formal 
claim for service connection for a psychiatric disability 
that was received by the RO on April 29, 1949, and that this 
claim was not adjudicated until June 1996 and has been in 
appellate status ever since.

In November 1947, a claim of service connection for 
nervousness was received.  In December 1947, the RO denied 
the claim.  The veteran appealed to the Board.  In February 
1948, the Board denied service connection for a 
neuropsychiatric condition.  

In April 1949, the veteran submitted a statement from a 
private physician that the RO interpreted to be a request to 
reopen the claim of entitlement to service connection for 
nervousness.  

In April 1949, the RO confirmed and continued the past 
denials of service connection, including for a 
neuropsychiatric condition.  

Thereafter, on April 29, 1949, the RO received a "Veteran's 
Application for Pension for Disability Not the Result of 
Service in the Active Military or Naval Forces of the United 
States."  This application cited "nerves" as one of his 
current disabilities.  The pension claim was adjudicated and 
denied by rating decision in June 1949.  The veteran was 
informed of this decision by a June 1949 letter.  

In July 1949, the veteran submitted an affidavit from an 
individual who served with the veteran and who testified that 
the veteran was hospitalized for several days before 
discharge.  The service member did not know the nature of the 
disability for which the veteran was hospitalized.  This 
statement was submitted "for consideration in connection 
with [the veteran's] disability claim."  

A July 1949 rating decision found that no change was 
warranted to the prior rating action, and the veteran was 
notified of this decision in a letter dated in the same 
month.  Thus, the prior denial of service connection for a 
neuropsychiatric condition was confirmed and continued.  

In October 1951, the veteran and his spouse requested that he 
be considered for pension.  Evidence submitted on the 
veteran's behalf suggested that this claim was based at least 
partially on his nervous condition.  This claim was denied by 
rating decision in July 1952.  He was notified of this denial 
by letter in September 1952.  

The veteran again requested entitlement to pension in 
November 1952.  This claim was denied in December 1952, and 
the veteran was informed of this decision by letter that 
month.

In November 1985, correspondence was received from the 
veteran in which he requested to review his claims file.  He 
did not express an intent nor specifically request to reopen 
service connection for a psychiatric disorder.  In April 1989 
correspondence, the veteran filed a claim of service 
connection for nasopharyngitis.  He did not express an intent 
nor specifically request to reopen service connection for a 
psychiatric disorder.  

In September 1990, a VA Form 21-526 was received, Veteran's 
Application for Compensation or Pension, but the veteran only 
referred to a respiratory disorder.  This was followed up 
with a more detailed September 1990 letter.  He did not 
express an intent nor specifically request to reopen service 
connection for a psychiatric disorder.  In a February 1991 
rating decision, service connection for a lung disorder was 
denied.  Entitlement to pension was granted, effective 
September 1990.  In March 1991, correspondence from the 
veteran was received concerning his income.  In April 1991, 
the veteran was informed that his income was in excess of the 
maximum statutory limit to receive pension benefits.  In 
April 1991, the veteran disagreed with the denial of service 
connection for a lung disorder.  

In conjunction with his appeal regarding the claimed lung 
disorder, the veteran presented personal testimony at a 
hearing at the RO on June 22, 1992.  The RO accepted 
testimony documented in the hearing transcript as a claim to 
reopen service connection for a psychiatric disorder.

In a June 1996 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a psychiatric disorder.  The 
veteran perfected an appeal to the Board.  In a December 2004 
decision, the Board granted service connection for a chronic 
acquired psychiatric disability.  In an April 2005 rating 
decision, the RO implemented the Board's decision and 
assigned a 10 percent disability rating effective June 22, 
1992.  

Thus, prior to the Board's grant of service connection, the 
last consideration of the veteran's claim was made in July 
1949, when the RO confirmed and continued the prior denial of 
service connection.  This determination is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The Board notes that during the pendency of this appeal, 
revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) 
effective on October 6, 2006.  38 C.F.R. § 3.156(c) was 
revised to establish clearer rules regarding reconsideration 
of decisions on the basis of newly discovered service 
department records.  The substance of 38 C.F.R. § 3.400(q) is 
now included in the revised § 3.156(c).  In this case, 
additional service department records have not been received.  
Thus, the changes in VA's regulations do not affect this 
claim.  

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 
3.105.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

Further, once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).  

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contain two 
alternative requirements.  The first is that the VA medical 
reports must refer to examination or treatment of a 
disability for which service connection has previously been 
established.  This comports with the first criterion in the 
first sentence of subsection (b); that a formal claim for 
compensation must have been allowed.  The other alternative 
criterion of 38 C.F.R. § 3.157(b)(1) is that a claim 
specifying the benefit sought is received within one year 
from the date of the VA medical record.  This clearly applies 
to disabilities other than those for which service connection 
has been established.  However, this last sentence must be 
interpreted in light of the rest of the subsection.  The 
first sentence of subsection (b) states an initial 
requirement, either that a formal claim for compensation must 
have been allowed or that a formal claim for compensation has 
been denied by reason that the disability is not compensable 
in degree.  The last sentence of sub-subsection (b)(1) 
clarifies that the medical reports must relate to the 
disability for which service connection has been established 
or that a claim be submitted within the year.  This last 
phrase clearly refers to disabilities for which service 
connection has not been established, but it is also subject 
to the restriction in the beginning of the subsection, that 
it be a disability for which service connection has been 
denied because it is not disabling to a compensable degree.

The veteran's claim was last finally denied in July 1949.  
Thereafter, there is no informal or formal correspondence 
from the veteran until the June 22, 1992 hearing transcript, 
which was accepted as the date of his claim to reopen the 
matter of service connection for a psychiatric disability.  

The veteran has claimed entitlement to an earlier effective 
date for his service-connected psychiatric disability based 
on the contention that he had filed a service connection 
claim that was received by the RO on April 29, 1949, and that 
was not adjudicated until June 1996.  A review of the record, 
however, reveals that there was no unadjudicated service 
connection claim of record.  As reflected by the facts listed 
above, the RO adjudicated the veteran's claim in April 1949 
and again in July 1949.  The last final decision of record is 
the July 1949 decision.  The claim received on April 29, 
1949, a "Veteran's Application for Pension for Disability 
Not the Result of Service in the Active Military or Naval 
Forces of the United States," was a claim for pension, not a 
claim for service connection for a psychiatric disability.  
This claim was also adjudicated.  As noted, even if this was 
a claim of service connection (although it was not), the RO 
subsequently denied service connection for a psychiatric 
disability in a final decision.  Thus, there was no claim 
left unadjudicated.  

To the extent that the veteran or his representative may 
believe that the effective date should go back to when he 
initially filed his claim for VA benefits, this type of 
argument has been considered and rejected by the Court in 
previous cases.  The Court held that the rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), 
means a claim to reopen a previously and finally denied 
claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see 
also Livesay v. Principi, 15 Vet. App. 165, 172  (2001) 
(holding that the plain meaning of § 5110 to be that "the 
phrase 'application therefore' means the application which 
resulted in the award of disability compensation that it to 
be assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection 
award based upon the reopened claim as the date on which the 
veteran "first sought to reopen his claim").  

With respect to any medical records dated prior to June 22, 
1992, it is clear that such records may only form the basis 
of an informal claim for service connection in cases in which 
service connection had previously been denied on the basis 
that the disability was not compensable in degree.  This was 
not the basis of any of the prior denials, including the July 
1949 final denial.  See Brannon; Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (holding that "the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA")..

According to the Court, 38 C.F.R. § 3.157 only applies to a 
defined group of claims.  See Sears v. Principi, 16 Vet. App. 
244, 249 (2002) (section 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde (where appellant had not 
been granted service connection, mere receipt of medical 
records could not be construed as informal claim).  Merely 
seeking treatment, does not establish a claim, to include an 
informal claim, for service connection.

Thus, any prior VA medical are not interpreted as an informal 
claim.  Stated differently, merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection or to reopen the claim of service 
connection.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by 
a claim to reopen based upon new and material evidence.  See 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc); see also 38 U.S.C. § 5109A(a) ("A decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 38 
U.S.C. § 5108 ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).  The claimant in this case seeks an effective 
date prior to the date of his claim.  The claimant does not 
argue that the request for an earlier effective date should 
be construed as a motion to revise based on CUE.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than June 22, 1992, for the grant of service 
connection for a psychiatric disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, the appeal 
is denied.


ORDER

Entitlement to an effective date earlier than June 22, 1992, 
for the award of service connection for a psychiatric 
disability is denied.


REMAND

The veteran is currently in receipt of a 10 percent 
disability rating for a psychiatric disability from June 22, 
1992.  He essentially contends that he is entitled to a 
higher rating.  The veteran believes that his psychiatric 
disability is more severe than is reflected by the 10 percent 
rating, and that, alternatively, symptoms of his psychiatric 
disability have incorrectly been attributed to his non-
service-connected dementia.  
 
According to the August 2006 Statement of the Case (SOC), the 
RO determined that "[t]he evidence continues to show that 
the amount of impairment due to dementia is of major 
proportions."  The RO found no more than mildly disabling 
impairment due to the service-connected psychiatric condition 
and accordingly assigned a 10 percent rating.

The veteran and his representative believe that VA has 
underestimated the amount of impairment that may be 
attributed to the service-connected disability.  They note 
that medical evidence reflects the veteran's dementia began 
approximately 10 to 15 years prior to the grant of service 
connection and have noted that medical records from prior to 
the onset of dementia indicate a disability level that 
exceeds the 10 percent level.  They believe that the level of 
psychiatric impairment that pre-existed the veteran's 
dementia gives a more accurate approximation his service-
connected disability.  

In the alternative, the veteran and his representative 
believe that there is insufficient evidence of record to 
separate the effects of the service-connected psychiatric 
disability from the non-service connected dementia.  In such 
situations, VA regulations at 38 C.F.R. § 3.102 require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictating that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. 
App. 181 (1998). 

The medical evidence of record appears to contemplate the 
existence of three separate disabilities that are manifested 
by psychiatric symptoms.  The first of these is the anxiety 
disorder for which the veteran is service-connected.  There 
is some evidence of this disability from the veteran's 
military service and shortly thereafter, from when the 
veteran was trying to establish service connection for this 
condition.  

There is also, however, evidence that the veteran suffers 
from post-traumatic stress disorder (PTSD) as a result of 
industrial accidents that occurred during the 1970s.  
Finally, as noted above, the veteran has been diagnosed with 
dementia that is estimated to have had its onset in the 
1990s.  

The Board is not qualified to determine which of the 
veteran's symptoms may be attributed to which disabilities, 
and the Board further notes that no medical expert has been 
asked to review the veteran's medical records and address 
this question.  Therefore, the Board believes that a remand 
is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The veteran's claims file should be 
sent to a VA physician with the 
appropriate expertise to render the 
requested opinion.  

The physician is asked to review the 
claims folder and to determine which of 
the veteran's psychiatric symptoms are 
attributable to his service-connected 
psychiatric disability, and which are due 
to a non-service-connected condition.  The 
period under consideration is 
June 22, 1992, to the present, but review 
of prior medical records will be necessary 
to establish the level of service-
connected psychiatric impairment prior to 
the veteran's development of PTSD and 
dementia.  

The physician should be provided the 
rating criteria from 1992 to the present 
time so that his/her findings may be 
stated in terms consistent with the listed 
criteria.  

The physician is asked to opine on the 
baseline level of disability due to the 
veteran's service-connected psychiatric 
disability and prior to the onset of 
subsequent disabilities.  The physician 
should then discuss any increase in 
severity in the veteran's psychiatric 
disability from June 22, 1992, to the 
present, and should determine whether any 
such increase may be attributed to the 
veteran's service-connected psychiatric 
disability or to a non-service-connected 
disability.  

The physician should indicate which 
symptoms, if any, are solely attributable 
to the service-connected psychiatric 
disability in terms of the rating 
criteria, taking into consideration 
changes in the rating criteria, from 
June 1992 to the present time.  If the 
examiner is unable to distinguish the 
veteran's symptoms due solely to his 
service-connected psychiatric disability 
from nonservice-connected disabilities, 
he/she should so state.  If that is the 
case, all symptoms should be identified 
together.  

2.  After the development requested above 
has been completed to the extent possible, 
the AMC should readjudicate the veteran's 
claim. If the benefit sought on appeal 
remain denied, the veteran and his 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


